Per Curiam.
— The application of J. O. Bender to be made a party defendant and appellant herein, and for a stay of proceedings, is denied. (Mr. Justice Pigott dissents, being inclined to the opinion that, upon the present showing, the application should be granted under proper limitations and restrictions. )
Rehearing denied November 5, 1901.
On the application of A. Eustis.
Decided December 3, 1901.
Per Curiam.
— The application of A. Eustis, petitioner, for leave of court to appear and be heard by counsel in this cause, and for an order permitting him to give an undertaking to stay the enforcement of the judgment appealed from, having heretofore been submitted to, and taken under advisement by, the court: Now, upon due consideration, the court being fully advised in the premises, it is ordered: That the application be, *550and the same is, hereby denied, upon the ground that the petitioner does not appear to be a shareholder in appellant Grand Opera House Company, the court deeming it unnecessary to decide the question of whether or not, if he were shown to' be a shareholder, ihe other matters exhibited - would entitle the petitioner to the order prayed for, ihe ground assigned being sufficient for the disposition of the application.
Mr. Charles O’Donnell, and Mr. J. L. Wines, for Appellants.
Mr. T. J. Walsh, for J. 0. Bender.